Considering the Judgment on the State's Rule for Contempt and to Make Past Due Support Executory, rendered in Debbie Barra Plaisance v. Kenneth Plaisance, Case Number: 2006-297, Civil District Court for the Parish of Orleans, Domestic Relations Section "2," on November 16, 2017,
IT IS ORDERED that Kenneth Michael Plaisance, Louisiana Bar Roll number *56319738, be and he hereby is declared immediately ineligible to practice law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19.1, due to his failure to pay court-ordered child support. Said ineligibility shall remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel institute formal charges, as appropriate, pursuant to Supreme Court Rule XIX, § 11.